948 So. 2d 841 (2007)
Ricky N. BAGLEY, Appellant,
v.
Brenda K. BAGLEY, Appellee.
No. 1D06-0122.
District Court of Appeal of Florida, First District.
January 25, 2007.
Robert J. Slama and Amber J. Hines of Robert J. Slama, P.A., Jacksonville, for Appellant.
Moses Meide, Jr., Michael J. Korn and Tonya H. Walker of Korn & Zehmer, P.A., Jacksonville, for Appellee.
PER CURIAM.
The appellant challenges an order denying a petition for modification of his alimony obligation. The appellant sought modification pursuant to section 61.14(1)(b), Florida Statutes, and he contends that because it was shown that the appellee was in a "supportive relationship" the court should not have considered the appellee's financial need in deciding whether to modify the alimony. However, while section 61.14(1)(b)2 catalogs a nonexclusive listing of other factors for the court's consideration, the financial circumstances remain pertinent and the court was entitled to consider the appellee's financial need. See Donoff v. Donoff, 940 So. 2d 1221 (Fla. 4th DCA 2006); § 61.08(2), Fla. Stat.
The appealed order is affirmed.
ALLEN and WOLF, JJ., and ERVIN, III, RICHARD W., Senior Judge, concur.